PER CURIAM:
Anthony McClain seeks to appeal the district court’s order construing his motion as having been filed under 28 U.S.C. § 2255 (2000) and denying the motion as successive. We find the court correctly construed the motion as having been filed under § 2255. An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that McClain has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We also deny McClain’s motion for a stay. We dispense with oral argument because the facts and legal contentions are *153adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED